Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/09/2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 depend on canceled claim 6, claim 7 said: “7. (Previously Presented) The rotating electric machine according to claim 6, wherein the inclined core part is provided over an area of the axial end face of the stator core excluding at least a part of the yoke” – need to be change---“7.(Currently Amended) The rotating electric machine according to claim 5, wherein the inclined core part is provided over an area of the axial end face of the stator core excluding at least a part of the yoke”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatematsu et al. (US PG Pub2009/0127970) as applied in claim 1 above, and further in view of Mori et al. (US PG Pub 2014/0062230) and Takano (JP20042014483).

As to independent claim 1, Tatematsu et al. teaches a rotating electric machine comprising: a rotor (see paragraph [0031]) having a plurality of magnetic pole parts in a peripheral direction (inherent to provide rotation of this and can be occurred because of the interaction between magnetic fields & the windings which generate torque in the region of the axis) , 5and at least one stator (see paragraph [0031]) arranged coaxially with the rotor (see paragraph [0031]) and on at least one of an outer peripheral side and an inner peripheral side of the magnetic pole parts (see paragraph [0031]), wherein the stator (see paragraph [0031]) includes a stator core (100) having a plurality of slots in the peripheral 10direction, and a stator winding wound around the slots (see paragraph [0031])  , the stator core (100) includes an annular yoke (20) and a plurality of teeth (10) extending in a radial direction from the yoke (20) toward the magnetic pole parts,  and  15the teeth (10) are configured such that their width in the peripheral direction becomes narrower and their thickness in an axial direction becomes thicker toward a radially inner side from a radially outer side as shown in figures 1-3.  
However Tatematsu et al. teaches the claimed limitation as discussed above except the stator winding has a configuration in which a plurality of conductors in the slots separated by one magnetic pole are connected by connection parts and composed of a laminated core part formed by laminating a plurality of steel plates and an inclined core part formed of a compact of magnetic powder.

Takano teaches composed of a laminated core part (21) formed by laminating a plurality of steel plates (22) and an inclined core part (20) formed of a compact of magnetic powder ( see abstract) as shown in figure 1, for the advantageous benefit of provide a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. by using the stator winding has a configuration in which a plurality of conductors in the slots separated by one magnetic pole are connected by connection parts and composed of a laminated core part formed by laminating a plurality of steel plates and an inclined core part formed of a compact of magnetic powder, as taught by Mori et al. and Takano, to provide effect of cooling the stator coil can be further improved and provide a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost.
As to claim 2/1, Tatematsu et al. teaches wherein 20at least one of two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and forms an inclined face that gradually bulges outward in the axial direction toward the radially inner side as shown in figures 1-3.  
As to claim 253/1, Tatematsu et al. teaches wherein each of the teeth (10) is configured such that, at a partition part thereof partitioning the slots in the peripheral direction, a cross-sectional area of an inner peripheral side end and a cross-sectional area of an outer peripheral side end are the same as shown in figure 1. 
As to claim 4/1, Tatematsu et al. teaches wherein a peripheral side face of the teeth (10) is a straight flat face, and, at least one of two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and  5forms an inclined face that gradually bulges outward in the axial direction toward the radially inner side, and the inclined face is an arc face extending in a concave shape in the radial direction as shown in figures 1-3.  
As to claim 258/1, Tatematsu et al. teaches at least one of the two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and forms an inclined face that gradually bulges outward in the 5axial direction toward the radially inner side, and at the coil (30) end parts as shown in figure 1.
However Tatematsu et al. in view of Mori et al. and Takano teaches the claimed limitation as discussed above except wherein the conductors forming the stator winding are arranged in the radial direction in the slots, at both axial ends of the stator core, the connection parts form coil end parts, each of the connection parts being a part of the stator winding connecting the stator winding between the slots separated by at least a distance of one 28magnetic pole, the connection parts located on the radially inner side of 
Mori et al. teaches wherein the conductors (40) forming the stator winding (50) are arranged in the radial direction in the slots (31), at both axial ends of the stator core (30), the connection parts (52) form coil end parts, each of the connection parts (52) being a part of the stator winding (50) connecting the stator winding (50) between the slots (31) separated by at least a distance of one 28magnetic pole, the connection parts (52) located on the radially inner side of the slots (31) form a shape that is more raised than the connection parts (52) located on the radially outer side of the slots (31) as shown in figures 2B, 3 , 5, 7 and 9, for the advantageous benefit of providing effect of cooling the stator coil can be further improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. in view of Mori et al. and Takano by using the conductors forming the stator winding are arranged in the radial direction in the slots, at both axial ends of the stator core, the connection parts form coil end parts, each of the connection parts being a part of the stator winding connecting the stator winding between the slots separated by at least a distance of one 28magnetic pole, the connection parts located on the radially inner side of the slots form a shape that is more raised than the connection parts located on the radially outer side of the slots, as taught by Mori et al., to provide effect of cooling the stator coil can be further improved.
As to claim 105/1, Tatematsu et al. in view of Mori et al. and Takano teaches the claimed limitation as discussed above except wherein the stator core comprises the 
However Takano teaches the stator core comprises the laminated core part (21) formed by laminating a the plurality of steel plates (22), and at least one of the inclined core part (20) integrally provided on at least one of two axial ends of the laminated core part (21) and configured to convert an axial end face of the stator core to an inclined face inclined with respect to a direction orthogonal to the axial direction and gradually bulging outward in the axial direction toward the radially inner side as shown in figure 1, for the advantageous benefit of providing a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. in view of Mori et al. and Takano by using the stator core comprises the laminated core part formed by laminating a the plurality of steel plates, and at least one of the inclined core part integrally provided on at least one of two axial ends of the laminated core part and configured to convert an axial end face of the stator core to an inclined face inclined with respect to a direction orthogonal to the axial direction and gradually bulging outward in the axial direction toward the radially inner side, as taught by Takano, to provide a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost.
As to claim 7/5, Tatematsu et al. in view of Mori et al. and Takano teaches wherein the inclined core part is provided over an area of the axial end face of the stator core excluding at least a part of the yoke.  
However Takano teaches the inclined core part (20) is provided over an area of the axial end face of the stator core (10) excluding at least a part of the yoke as shown in figure 1, for the advantageous benefit of providing a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. in view of Mori et al. and Takano by using the inclined core part is provided over an area of the axial end face of the stator core excluding at least a part of the yoke, as taught by Takano, to provide a core, an armature core, and a motor that can be manufactured at a high degree of freedom and at low cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heindelberg (5,534,739) teaches the stator core includes an annular yoke and a plurality of teeth extending in a radial direction from the yoke (20) toward the magnetic pole parts,  and  15the teeth are configured such that their width in the peripheral direction becomes narrower and their thickness in an axial direction becomes thicker toward a radially inner side from a radially outer side as claimed in claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 25, 2022